DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 2/9/22. Claims 1, 5, and 19-20 have been amended, no new claims have been added, and no claims have been cancelled. Thus, claims 1-20 are presently pending in this application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baranov (2006/0238006) in view of Elena (Scoliosis-Our Journey with Clear Institute, non-patent literature) and Yang (9,144,317).
With respect to claim 1, Baranov discloses an apparatus for release of spinal contractures associated with scoliosis of the human spine (see [0001], line 3), comprising a chair structure (12, fig 1) having a front side, a back side, a left side, and a right side 5and  10a lumbar derotator driver (38, fig 1) connected to the chair structure, the lumbar derotator driver configured to apply a therapeutic force (see [0037], lines 7-8) to a prescribed posterior of vertebrae in the lumbar spinal region of the person (see location of 38 in fig 1) when the person is fitted into the apparatus but is silent regarding a lumbar belt.
However, Elena teaches a lumbar belt (lowest belt on the user’s body in the top fig on pg. 4) connected to a chair structure (top fig on pg. 4), the lumbar belt configured to wrap around a lower abdominal region of the person (see location of bottom belt in fig on pg. 4) when the person is fitted into the apparatus, the lumbar belt configured to pull into a first side of the person in a first lateral-to-medial direction (the belt is only connected on the one side of the chair structure and therefore only pulls the user’s lumbar region in that direction, i.e. the user’s right in the top fog on pg. 4) without pulling 10into a second side of the person in a second lateral-to-medial direction (only connected on one side and therefore only pulls in that direction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the chair structure post (54) of Baranov to include the belt with related structures as taught by Elena so as to secure the patient to the chair and avoid injury.
The modified Baranov further lacks the lumbar driver configured to apply the therapeutic posterior-to-anterior force to a first posterior side of vertebrae in the lumbar spinal region without applying a posterior-to-anterior force to a second posterior side of the vertebrae.
However, Yang teaches a chair (10/30, fig 6) with a lumbar driver (lower right side massager 53, fig 6) configured to apply a therapeutic posterior-to-anterior force to a first posterior side of vertebrae in the lumbar spinal region (massaging the user’s back on an outer side of the spine, see col 5, lines 38-40) on the first side of the person without applying a posterior-to-anterior force to a second posterior side of the vertebrae in the lumbar spinal region on the second side of the person (note, since the lowest right lumbar driver is only on one side of the spine it is not applying force to a second side).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lumbar driver of the modified Baranov to be a driver applying force on a lower right side of the user’s spine as taught by Yang so as to relieve fatigue but also gather the spine area inwards so as to correct the spine (see col. 1, lines 17-19 of Yang).
With respect to claim 2, the modified Baranov shows the lumbar belt is connected to a lumbar belt ratchet (see ratchet handle on vertical post attached to lumbar belt in fig on pg. 4 of Elena ) that is configured to provide for tightening of the lumbar belt (note the tension on the belt in the fig on pg. 4, therefore using the ratchet to tighten the belt), and wherein the lumbar belt ratchet is connected to one or more vertical posts that are connected to the chair structure (after modification by Elena in claim 1, the lumbar belt is attached to vertical post 54 in fig 2 of Baranov).
With respect to claim 4, the modified Baranov shows the lumbar derotator driver is connected to a vertical post (36, fig 2 of Baranov) that is connected to the back side (see annotated fig 1 of Baranov where post is attached to back of chair) of the chair structure.
With respect to claim 7, the modified Baranov shows a position of the lumbar derotator driver relative to the chair structure is adjustable (see [0037], lines 8-13 of Baranov) to provide for positioning of the lumbar derotator driver to contact the lumbar region of the person on the convex side of the scoliotic curve in the lumbar or thoracolumbar spinal region at and below an apex of the scoliotic lumbar curve in the lumbar or thoracolumbar spinal region when the person 20is fitted into the apparatus (note, the lumbar driver is on one side of the lower back of the user and after modification by Yang is adjustable for a user’s height).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baranov in view of Elena and Yang as applied to claim 4 above, and further in view of Augustat (8,864,230).
With respect to claim 5, the modified Baranov shows the lumbar derotator driver includes a front surface region (part of element 53 that would contact the user of fig 6 of Yang) that includes a contact region (contact of the element 53 to apply force on the user’s back) but is silent regarding the contact surface being substantially flat, and the front surface region is also configured to contour in an anterior - to-posterior direction away from the contact region.
However, Augustat teaches a lumbar support (165, fig 11) includes a front surface region left side of 165 in fig 11) that includes a contact region that is substantially flat (see side of 165 contacting the user’s back that had a flat portion; see annotated fig 11 of Augustat), wherein the front surface region of the lumbar derotator driver is also configured to contour (see annotated fig 11 of Augustat) in an anterior- to-posterior direction (see annotated fig 11 of Augustat) away from the contact region.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the lumbar derotator driver to have a flat contact region and a concave surface as taught by Augustat so as to provide a comfortable shape for the user.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baranov in view of Elena and Yang as applied to claim 5 above, and further in view of Vik (6,394,547).
With respect to claim 6, the modified Baranov shows all the elements as claimed above but lacks a lower surface region of the lumbar derotator driver is configured to have a concave curvature.
	However, Vik teaches a lower surface region (region near element 152, fig 2) of a lumbar support (104, fig 2) is configured to have a concave curvature (cutouts; 152, fig 2).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lumbar derotator driver of the modified Baranov to include a concave curvature as taught by Vik so as to avoid excessive force and injury to the user’s pelvis.
Note, after the modification the concave curvature would avoid interference with the hips based on the location of the lumbar driver at the user’s lower back.
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baranov in view of Elena and Yang as applied to claim 1 above, and further in view of Doering (3,604,750).
With respect to claim 8, the modified Baranov shows all the elements as claimed above but lacks an iliac crest belt.
However, Doering teaches an iliac crest belt (83, fig 8) connected to a chair structure (61, fig 8), the iliac crest belt configured to extend over an iliac crest of the person on the side of the person that the lumbar belt (see location of belt in fig 8 over the body figure) is pulled into when 25the person is fitted into the apparatus, the iliac crest belt configured to have a first end (end of 83, connected to seat bottom 61 in fig 8) connected to the front side (side near element 61 label of fig 8) of the chair structure and a second end (end of 83, connected to seat back 62 in fig 8 near element 85) connected to the back side of the chair SCOLP006124 Patent Applicationstructure, the iliac crest belt configured to assist with anchoring of the pelvis of the person (see col. 8, lines 12-13) to the chair structure.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the chair structure of the modified Baranov to include an iliac crest belt so as to secure the user to the seat.
With respect to claim 9, the modified Baranov shows the first end of the iliac crest belt is 5connected to the front side of the chair structure at a location between the legs of the person (end of 83, connected to seat bottom 61 in fig 8; see col. 7, lines 70-75 of Doering), and wherein the second end of the iliac crest belt (end of 83, connected to seat back 62 in fig 8 near element 85 of Doering) is connected to the back side of the chair structure at a location near a sacral line of the person (end is connected to the back 62 near the users back) when the person is fitted into the apparatus.
With respect to claim 10, the modified Baranov shows the iliac crest belt is configured and 10positioned to apply a rotational force component (force applied by tightening the belt onto the user) to the pelvis of the person that opposes the therapeutic force applied to the person by the lumbar belt or other driver when the person is fitted into the apparatus, note the belt of Doering functions to secure the user to the chair on one side and would oppose the force applied on the opposite side).
Claims 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baranov in view of Elena and Yang as applied to claim 1 above, and further in view of Burton (5,088,476).
With respect to claim 11, the modified Baranov shows all the elements as claimed above but lacks a primary thoracic driver.
However, Burton teaches a primary thoracic driver (60, fig 1) connected to a chair structure (20, fig 1), the primary thoracic driver having a contact surface (side of 60 contacting the user in fig 1) configured to apply a therapeutic force to a lateral side of a rib cage (see location of 60 relative to the user’s ribs in fig 1) of the person on a side of a primary scoliotic thoracic convexity of the person when the person is fitted into the apparatus.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the chair structure of the modified Baranov to include a thoracic driver as taught by Burton so as to provide additional therapeutic force to the user’s spine.
With respect to claim 12, the modified Baranov shows the primary thoracic driver is connected to a vertical post (40, fig 1 of Burton) that is connected to either the right side of the chair structure (after modification the vertical post is attached to the chair of Baranov).
With respect to claim 13, the modified Baranov shows a position of the primary thoracic 25driver relative to the chair structure is adjustable (see arrows indicating movement of 40 in fig 1 of Burton) to provide for positioning of the primary thoracic driver to apply a lateral-to-medial force to the SCOLP006125 Patent Applicationrib cage of the person (element 60 applies force to the side of the user as seen in fig 1 of Burton) at and below an apex of the primary scoliotic thoracic convexity of the person when the person is fitted into the apparatus.
With respect to claim 14, the modified Baranov shows the primary thoracic driver (note elements 60/61 are mirror images and fig 3 will be used to reference the shape of element 60 of Burton) has a 5top surface region (region near 61e, fig 3 of Burton) that includes a cutout region (see annotated fig 3 of Burton), wherein the cutout region is configured so that the contact surface of the primary thoracic driver does not substantially contact the lateral side of the rib cage of the person (the cutout allows the top region to extend away from the user and not contact the top of the rib cage) above the apex of the primary scoliotic thoracic convexity of the person when the person is fitted into the apparatus.
With respect to claim 15, the modified Baranov shows all the elements as claimed above but lacks a proximal thoracic driver.
However, Burton teaches a proximal thoracic driver (61, fig 1 of Burton) connected to a chair structure (20, fig 1 of Burton), the proximal thoracic driver having a contact surface (61c, fig 3) configured to apply a therapeutic force to a lateral side of the rib cage of the person (see location of 61 applying force to the user’s side) on a side of the chair structure opposite from where the primary thoracic driver is positioned (see the mirrored elements 60/61 in fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the chair structure of the modified Baranov to include a proximal thoracic driver as taught by Burton so as to provide additional therapeutic force to the user’s spine.
With respect to claim 16, the modified Baranov shows the contact surface of the proximal thoracic driver is contoured to substantially match a shape of the rib cage (see curved shape of surface 61c matching the user’s rib) of the person that is to be contacted by the contact surface of the proximal thoracic driver.
With respect to claim 17, the modified Baranov shows the proximal thoracic driver is configured to apply a lateral-to-medial force to the rib cage of the person (element 1 applies force to the side of the user as seen in fig 1 of Burton).
With respect to claim 18, the modified Baranov shows the proximal thoracic driver is configured to apply a posterior-to-anterior (element 61 extend to the back of the user and applied force in a front to back direction) force in combination with the lateral-to-medial force (the position of element 61 on the rib cage applies a force in the side to side direction; see fig of Burton) 25to the rib cage of the person.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baranov (2006/0238006) in view of Doering (3,604,750), Elena (Scoliosis-Our Journey with Clear Institute, non-patent literature) and Yang (9,144,317).
With respect to claim 19, Baranov discloses a method for fitting a person into an apparatus for release of spinal contractures (see [0001], line 3) associated with scoliosis of the spine of the person, comprising seating a person on a chair structure (12, fig 1) of the apparatus (see person seated in fig 1);5 securing the pelvis of the person to the chair structure (by belt 34 in fig 1); positioning a lumbar derotator driver (38, fig 1) to engage with the lumbar region of the person (positioned on the user’s lower back, fig 1); and moving the lumbar derotator driver in an posterior-to-anterior direction (adjustable via 44, fig 3) to apply a 15therapeutic force to a posterior-lateral portion of the lumbar region of the person (see [0037], lines 8-13) that serves to derotate the lumbar region of the person in a direction of correction of the scoliotic lumbar spinal curve of the person.
Baranov lacks positioning and securing pelvic side restraints to the chair structure on each side of hips of the person.
However, Doering teaches the step of positioning and securing pelvic side restraints (belts 82/83 fig 8) to the chair structure on each side of hips of the person (see location of belts outside the user’s hips in fig 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure from the method Baranov to include pelvic restraints as taught by Doering so as to prevent injury while applying force on the user.
Further, the modified Baranov lacks the steps of wrapping a lumbar belt around a side of the person and tightening the lumbar belt to apply a therapeutic force to the lumbar spinal region.
However, Elena teaches a lumbar belt (lowest belt on the user’s body in the top fig on pg. 4) connected to a chair structure (top fig on pg. 4), the lumbar belt configured to wrap around a lower abdominal region of the person (see location of bottom belt in fig on pg. 4) when the person is fitted into the apparatus, the lumbar belt configured to pull into a first side of the person in a first lateral-to-medial direction (the belt is only connected on the one side of the chair structure and therefore only pulls the user’s lumbar region in that direction, i.e. the user’s right in the top fog on pg. 4) without pulling 10into a second side of the person in a second lateral-to-medial direction (only connected on one side and therefore only pulls in that direction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the chair structure post (54) of Baranov to include the belt with related structures as taught by Elena so as to secure the patient to the chair and avoid injury.
The modified Baranov further lacks the lumbar driver configured to apply the therapeutic posterior-to-anterior force to a first posterior side of vertebrae in the lumbar spinal region without applying a posterior-to-anterior force to a second posterior side of the vertebrae.
However, Yang teaches a chair (10/30, fig 6) with a lumbar driver (lower right side massager 53, fig 6) configured to apply a therapeutic posterior-to-anterior force to a first posterior side of vertebrae in the lumbar spinal region (massaging the user’s back on an outer side of the spine, see col 5, lines 38-40) on the first side of the person without applying a posterior-to-anterior force to a second posterior side of the vertebrae in the lumbar spinal region on the second side of the person (note, since the lowest right lumbar driver is only on one side of the spine it is not applying force to a second side).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lumbar driver of the modified Baranov to be a driver applying force on a lower right side of the user’s spine as taught by Yang so as to relieve fatigue but also gather the spine area inwards so as to correct the spine (see col. 1, lines 17-19 of Yang).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baranov (2006/0238006) in view of Burton (5,088,476) and Yang (9,144,317).
With respect to claim 20, Baranov discloses a method for treating a person having a scoliotic spinal configuration (see [0001], line 3), 20comprising anchoring a pelvis of the person to a chair structure (strap 34 and around user’s waist in fig 1); SCOLP006127 Patent Applicationapplying a therapeutic force (force applied by 38, fig 1) in a posterior-to-anterior (applied from the back to the front) direction to a posterior-lateral portion of the lumbar spinal (applied to the lower back, see location in fig 1) region of the person to derotate the lumbar spinal region of the person in a direction of correction of the scoliotic lumbar spinal curve of the person (with the force applied the element 38 would perform this function), but lacks another therapeutic force.
However, Burton teaches applying a therapeutic force to a lumbar spinal region of the person (element 61, fig 1 of Burton, extends to the back region of the user) to move the lumbar spinal region of the person in a lateral-to-medial direction (the element moves left and right to apply force in the lateral-to-medial direction, see fig 1) of correction of a scoliotic lumbar spinal curve of the person.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method Baranov to include an additional force as taught by Burton so as to provide additional corrective force to help the user fix his/her spine.
The modified Baranov further lacks the first therapeutic force configured to apply the force to a first posterior side of vertebrae without applying a posterior-to-anterior force to a second posterior side of the vertebrae.
However, Yang teaches a chair (10/30, fig 6) with a lumbar driver (lower right side massager 53, fig 6) configured to apply a therapeutic posterior-to-anterior force to a first posterior side of vertebrae in the lumbar spinal region (massaging the user’s back on an outer side of the spine, see col 5, lines 38-40) on the first side of the person without applying a posterior-to-anterior force to a second posterior side of the vertebrae in the lumbar spinal region on the second side of the person (note, since the lowest right lumbar driver is only on one side of the spine it is not applying force to a second side).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lumbar driver of the modified Baranov to be a driver applying force on a lower right side of the user’s spine as taught by Yang so as to relieve fatigue but also gather the spine area inwards so as to correct the spine (see col. 1, lines 17-19 of Yang).
Response to Arguments
Applicant’s arguments, see pg. 10, filed 2/9/22, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new art rejection based on the amendments to the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153. The examiner can normally be reached Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KELSEY E BALLER/            Examiner, Art Unit 3785     

/JUSTINE R YU/            Supervisory Patent Examiner, Art Unit 3785